Title: To George Washington from Nathanael Greene, 19 December 1782
From: Greene, Nathanael
To: Washington, George


                        Sir

                            Head Quarters Ashly River December 19th 1782
                        
                        I do myself the honor to inclose your Excellency a copy of my letter to Congress containing an account of the
                            evacuation of Charles Town, on which happy event I beg leave to congratulate you. It has been long in expectation, and for
                            some time past seemed to hang in doubtful suspence. This, together with the liberation of all the militia on parole in the
                            southern States, places them on the most pleasing footing; but I am affraid they will turn their attention too much to
                            private repose for the public safety.
                        By the inclosed piece of intelligence it appears New York is to be evacuated in the spring. The person who
                            gives this information has a pretty good opportunity to know the designs of the enemy. Should the evacuation of New York
                            take place, and the War continue our land force I imagine will be employed against Canada, or suffer a reduction to
                            promote an increase of the Navy. The last will become much the most important to the American interest, if the enemy
                            evacuate the United States. But a report prevails here, which I think will most assuredly bring about a Peace; that is,
                            the Spaniards having taken Gibralter. It is said the Duke de Crillon stormed the place, and carried it with the loss of
                            ten thousand men. The account comes from different quarters, and I believe may be depended on.
                        In consequence of a resolution of Congress authorising me to retain only such of the late levies of North
                            Carolina, as I might think necessary, together with the difficulty of subsisting a large body of troops, which difficulty
                            increases daily, I have dismissed all but one Regiment, which from the short time they were engaged,
                            the State of Finance, the expence of cloathing, and the prospect of repose, I hope your Excellency will approve of. It is
                            so late in the season, and a march to the northward so tedious I shall detain the Legion untill I have your farther orders
                            if I can subsist them of which I am not a little doubtful.
                        I wrote to your Excellency respecting the fortifications of Charles Town; and am now fully convinced that it
                            cannot be made tenable but at a great expence, and with a larger force than the importance of the place can Authorise. I
                            wish to have your opinion on the subject as early as possible. In the mean time I shall recommend the plan of
                            fortification mentioned in my former letters.
                        I have fixed upon no place yet for hutting the troops for the Winter; but I have in view James Island both
                            for health, convenience, and protection of the trade of the State, which will be much infested by Privateers from St
                            Augustine. Cloathing I am in hopes we shall be able to obtain a sufficiency to put the troops in a comfortable condition;
                            and could we effect contracts for subsistance, we should have an agreeable repose after a long, and painful service. The
                            issue of the southern operations I flatter myself must be no less pleasing to you than to me, and the cloud is totally
                            dispelled that hung upon the Southern Hemisphere with such a threatening brow. I have the honor to be with great
                            respect—Your Excellency’s Most Obedient Humble Servant
                        
                            Nath. Greene

                        
                    